Citation Nr: 0304466	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable evaluation for severe 
periodontal disease with replaceable teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Anchorage, Alaska.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected periodontal disease is 
manifested by tooth loss and loss of periodontal supporting 
structures.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
severe periodontal disease with replaceable teeth have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.381, 4.150, Diagnostic Codes 9900-9916 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claims currently before the Board.  That is, by way of 
the November 2000 rating decision, the January 2001 statement 
of the case (SOC), and the January 2002 supplemental SOC, the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate her claim.  The RO through a November 
2001 letter advised the veteran of the respective parties' 
responsibilities in securing evidence.  The veteran was 
afforded a thorough VA dental examination.

The Board also notes that the veteran has had the opportunity 
to submit evidence and argument in support of her appeal, 
including giving an informal videoconference with the 
Decision Review Officer.  Since the RO has provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161.  38 C.F.R. § 3.381(a).

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  These provisions afford treatment for the 
following categories as follows:  

(1)	Class I:  treatment for a service-connected compensable 
dental condition; 
(2)	Class II:  one time treatment of a zero percent 
service-connected dental condition subject to various 
conditions including timely application after service; 
(3)	Class II (a):  service-connected dental conditions due 
to combat wounds or other service trauma;
(4)	Class II (b) and (c):  treatment of dental conditions 
for former prisoners of war;
(5)	Class IIR:  replacement of missing teeth for a veteran 
who had made a prior application for and received 
dental treatment from VA for zero percent dental 
conditions, but was denied replacement teeth lost 
during any period of active service prior to the last 
period of active service;
(6)	Class III:  dental conditions professionally determined 
to be a aggravating an adjudicated service-connected 
disability, when in sound professional judgment the 
dental condition is having a direct and material 
detrimental effect upon the associated service-
connected disability;
(7)	Class IV:  service-connected dental conditions of a 
veteran having a 100 percent service-connected 
disability;
(8)	Class V:  dental conditions of those veterans 
participating in a rehabilitation program under Chapter 
31 of Title 38 of the United States Code;
(9)	Class VI:  dental conditions those veterans scheduled 
for hospital admission or otherwise receiving VA 
medical care and services pursuant to Chapter 17 of 
Title 38 of the United States Code; when treatment of 
the dental condition is deemed medically necessary 
(i.e., for a dental condition determined to be 
complicating a medical condition currently under 
treatment.

38 C.F.R. § 17.161 (2002).

VA outpatient records show ongoing outpatient dental 
treatment from February 1984 through July 2000 for chronic 
severe periodontal disease with irreversible loss of alveolar 
bone in both maxilla and mandible. 

The veteran underwent a compensation and pension (C&P) dental 
examination in August 2000.  The examiner first reviewed the 
veteran's medical records.  The review revealed the 
following:

Treatment for periodontal disease began in June 1970 when the 
veteran complained of pain and fever, which was determined to 
be from acute necrotizing ulcerative gingivitis and peri-
corinitis caused by calculus formation.  Periodontal 
treatment was instituted in September 1971; poor oral hygiene 
was noted at that time.  The veteran received routine and 
consistent periodontal care and oral hygiene instruction at 
every appointment.  In November 1976, she was referred to the 
staff periodontist for more specialized care.  She had 
numerous appointments, each of which included teeth cleaning 
and instruction on caring for her dentition.  She also 
received numerous restorations during this period.  In May 
1977, she was placed on one-month recall to maintain her 
level of home care.  

Several surgical procedures to correct gingival defects were 
performed between 1976 and 1980.  Periodontal charting during 
this period reveals deep pocketing, even after surgical 
correction, which indicated periodontal disease severity.  
Oral hygiene ranged from fair to very poor.  She received 
dietary counseling in 1980 and 1981 to try to correct caries 
and plaque rates.  In April 1981, the records indicate that 
despite extensive surgery, oral hygiene instructions, 
frequent recalls, and other corrective attempts, the dental 
condition had worsened in all areas.  Because there was no VA 
dental treatment available in Anchorage, the veteran began 
receiving private dental treatment at VA expense, which 
continued for about three years.  The private records are 
significant for numerous references to poor oral hygiene, 
continued loss of periodontal supporting structures, and 
guarded to poor prognosis of individual teeth.  The veteran 
returned to the VA for dental treatment in 1991, when a 
clinic was established.  VA treatment included multiple 
extractions, extensive crown and bridge restorations, root 
canal therapy, and numerous gingival/ bone surgeries.  
Records show lost teeth numbers 1, 3, 5, 10, 12, 14, 16, 17, 
30, and 32.  Her prognosis for her remaining dentition is 
guarded to poor, but with excellent home care, she may keep 
most of her remaining teeth for many years.

The veteran had no current complaints at the time of the 
August 2000 C&P dental examination.  Physical examination 
showed missing teeth as noted above.  The diagnosis was 
chronic severe periodontal disease with bone loss.  The 
examining physician opined that the military and the VA had 
more than completed their duty to the veteran.  The examiner 
referenced VHA Handbook 1130, 1, p. 13, g (3) as recognizing 
the veteran's Class II eligibility, which entitles her to a 
three-year "window" of treatment post-service.   The 
examiner quoted the handbook as stating, "Specific treatment 
authorized for non-compensable service-connected or service 
incurred periodontal conditions of Class II beneficiaries is 
expected to provide maximum benefit by the time that episode 
of care is completed.  When that treatment is satisfactorily 
completed, as authorized, VA will not furnish any further 
treatment or follow up for the periodontal condition."  The 
examining physician concluded that the veteran was entitled 
to only three years of dental treatment by the VA immediately 
following her discharge from the service.


II.  Analysis

The veteran contends that she is eligible for continuing 
outpatient dental treatment for her service-connected severe 
periodontal disease because her dental condition is ongoing 
and uncured, and she has not achieved maximum benefit.  She 
contends that her case is exceptional because she has been 
granted service connection at a noncompensable rate and the 
VA is refusing outpatient treatment because her rate is 
noncompensable.  In the alternative, the veteran seeks an 
increased evaluation for her service-connected condition of 
the jaw in order to qualify for VA outpatient dental 
treatment.

A review of the record indicates that service connection was 
granted to the veteran for a condition of the jaw by rating 
decision in January 1986 and a noncompensable evaluation was 
assigned.  A December 1985 C&P examination report reflects 
that the condition of the jaw was diagnosed as severe 
periodontal disease.  The claims file does not reveal any 
service-connected dental disability.  Accordingly, 38 C.F.R. 
§ 3.381(a) governs the issue of disability and compensation.  
The schedule of ratings for dental and oral conditions is not 
for application.  38 C.F.R. § 4.150, Diagnostic Codes 9900-
9916.

Extraschedular ratings are not for application because their 
purpose is to compensate for a service-connected disability 
with additional monetary benefits.  38 C.F.R. § 3.321.  The 
veteran is service-connected for a condition of the jaw 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  Periodontal disease, no matter what the degree of 
severity, is noncompensable as it pertains to monetary 
benefits.  Alternatively, the  evidence does not indicate 
unusual factors, such as marked interference with employment 
or frequent hospitalizations resulting from service connected 
periodontal disease with replaceable teeth.  Accordingly, the 
Board finds that the veteran is not entitled to a compensable 
evaluation for severe periodontal disease with replaceable 
teeth.  The benefit of the doubt doctrine is not for 
application.


ORDER

A compensable evaluation for severe periodontal disease with 
replaceable teeth is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

